721 N.W.2d 589 (2006)
Daniel B. RINK, Catherine Rink, Catherine Rink Revocable Trust, Richard L. Bishop, Marcia A. Bishop, Carl Blauwkamp, Carrie Blauwkamp, Laverne Brummel, Marcia Brummel, Anthony Castillo, Virginia Castillo, Randall Dewilde, Lisa A. Dewilde, Patrick J. Dietrich, Cheryl A. Dietrich, Robert L. Ferguson, Barbara A. Ferguson, Elizabeth L. Krimendahl, Rojelio Martinez, Angela Martinez, David Northrop, Sheryl Northrop, John Ruggiero, Nanda Ruggiero, Barbara L. Scaffede, Barbara L. Scaffede Declaration of Trust, Dale Terpstra, Mary Terpstra, Phillip H. Tucker, Barbara A. Tucker, Deanna Van Dyke, Francisco W. Yarde, Amy M. Yarde, Steven E. Vander Veen, Eileen E. Vander *590 Veen, Kristine E. Kortman, Mark Kortman, Joyce E. Kortman, Joyce E. Kortman Trust, Thomas C. Slanec and Coreen D. Slanec, and Forest Beach Easement Holders, LLC, Plaintiffs-Appellants,
v.
Richard S. RATCLIFF and Patricia C. Ratcliff, Defendants-Appellees.
Docket No. 131110. COA No. 265517.
Supreme Court of Michigan.
September 27, 2006.
On order of the Court, the application for leave to appeal the March 23, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.